Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Examiner acknowledges and appreciates the amendment filed on Aug. 11, 2022 including a new title which provides informative value in classifying and searching.   
	Thank you.

The amended application overcomes the previously held objection within claim 3.

Applicant's remarks filed August 11, 2022 have been fully considered and are persuasive.
Any modification of the analogous bus bar holding portion disclosed in Asao et al. would be detrimental to the disclosed apparatus. Illustrated below is Fig. 2 of Asao et al. where the left hand side shows the unaltered bus bar assembly (11) where the analogous holding portion also serves to support the circuit board (4).  If the analogous holding portion were modified to meet the claim limitation where the busbar linearly penetrates through the holding portion in a first direction in which the holding portion is coupled to the housing (right hand side of illustration below); the circuit board is now unsupported.

    PNG
    media_image1.png
    353
    644
    media_image1.png
    Greyscale



Reasons for Allowance
Claims 1-9 are allowed.
Regarding claim 1; allowability resides, at least in part, with the prior art not showing or fairly teaching a busbar assembly in which a busbar linearly penetrates through a holding portion in a first direction which exposes a base end part and tip part of the busbar where the base end part of the bus bar inserts into the housing with the holding portion being fixed to the housing in conjunction with ALL the remaining limitations within claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 




Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at               866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                       
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833